Citation Nr: 0613664	
Decision Date: 05/11/06    Archive Date: 05/25/06

DOCKET NO.  03-33 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida.


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
shell fragment wound of the left shoulder, currently 
evaluated at 10 percent.

2.  Entitlement to an increased evaluation for residuals of a 
shell fragment wound of the left arm, currently evaluated at 
10 percent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans.


WITNESS AT HEARING ON APPEAL

Appellant.


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel.


INTRODUCTION

The veteran had active service from January 1968 until 
January 1970.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2001 Rating Decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.


FINDINGS OF FACT

1.  Residuals of a shell fragment wound of the left shoulder 
are not shown to be productive of ascertainable functional 
impairment.

2.  Residuals of a shell fragment wound of the left arm are 
not shown to be productive of ascertainable functional 
impairment.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for a shell fragment wound to the left shoulder have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 4.1-4.14, 4.118, Diagnostic Code 7804 (2004).

2.  The criteria for an evaluation in excess of 10 percent 
for a shell fragment wound to the left arm have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.1-4.14, 4.118, Diagnostic Code 7804 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As a preliminary matter, the Board is required to address the 
duty to notify and duty to assist imposed by 38 U.S.C.A. 
§§ 5103, 5103(A) and 38 C.F.R. § 3.159.  

VA has a duty to notify the veteran and his representative, 
if any, of the information and evidence needed to 
substantiate a claim.  The notification should (1) inform the 
veteran about the information and evidence not of record that 
is necessary to substantiate the claims; (2) inform the 
veteran about the information and evidence the VA will seek 
to provide; (3) inform the veteran about the information and 
evidence he was expected to provide and (4) request the 
veteran provide any evidence in his possession which pertains 
to the claim.  This notification was satisfied by way of a 
letter dated in November 2003.  

The November 2003 letter advised the veteran of the elements 
of increased evaluation claims.  The letter informed the 
veteran the RO had service medical records, June 2000 
statements from the veteran, progress and treatment records 
from the VA outpatient clinic in Orlando, VA examinations 
from October 2000 and an MRI from November 1999.  Further, VA 
explained it was responsible for obtaining VA examination 
reports and VA treatment records.  This letter specifically 
requested the names of any other VA treatment or private 
medical treatment the veteran received for his left arm and 
shoulder wounds.  

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-
1506, which placed two additional duties upon the VA.  Under 
Dingess/Hartman v. Nicholson, VA must also provide notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Although the RO did not advise the veteran of such 
information, because the claims for increased evaluation 
ratings are being denied, no effective date will be assigned.  
Proceeding with this matter in its procedural posture would 
not therefore inure to the veteran's prejudice.  

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim.  The service 
medical records, VA outpatient treatment records, and private 
medical records are associated with the claims file.  The 
veteran and his representative have not made the RO or the 
Board aware of any additional evidence that needs to be 
obtained in order to fairly decide his claim.  As such, the 
Board finds that all relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained and that the case is ready for appellate review.


The Merits of the Claims

The veteran seeks an increased evaluation for the service 
connected disabilities of residuals of shell fragment wounds 
to the left arm and the left shoulder.  Evidence of record 
indicates the veteran is left handed.  As such, his left 
shoulder and arm are the major extremities for rating 
purposes.  

Service medical records show the veteran was wounded in 
action in December 1968.  The veteran sustained multiple 
fragment wounds to the left arm, shoulder and hip.  The 
wounds were cleaned, debrided and dressed.  Prior to being 
returned to duty the veteran was treated for the sutures 
spreading.  The veteran returned to duty in late December 
1969.  Subsequently, the veteran received treatment for an 
infection of the wounds in January 1969 and later received 
treatment for pain and numbness in November 1969.  

A March 1970 VA examination revealed a raised scar on the 
posterior aspect of the proximal 1/3 of the left arm 
measuring 4 centimeters (cm.) by 4 1/2 cm. and a raised scar on 
the posterior aspect of the left shoulder measuring 5 cm. by 
3 cm.  Both scars were slightly tender and non-adherent.  The 
examiner also noted the scars hurt in damp weather.  A March 
1970 radiology report revealed no retained foreign bodies.  
Based upon this examination, the veteran was awarded a 10 
percent rating under Diagnostic Code 7804 for each of the 
residuals of shell fragment wounds to the left arm and the 
left shoulder by rating decision in April 1970.  The 
evaluation for the left shoulder was decreased to a 
noncompensable rating in September 1982.  The Board affirmed 
that decision in November 1983.  The noncompensable rating 
was continued until a July 2004 rating decision increased the 
evaluation for the residuals of a shell fragment wound to the 
left shoulder from noncompensable to 10 percent.  

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and the residual conditions in civilian 
life.  Generally, the degree of disabilities specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability.  
38 U.S.C.A. §  1155; 38 C.F.R. § 4.1. Separate diagnostic 
codes identify the various disabilities and the criteria for 
specific ratings.

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation. Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7. After careful consideration of the evidence, 
any reasonable doubt remaining will be resolved in favor of 
the veteran. 38 C.F.R. § 4.3.

While the veteran's entire history is reviewed when making a 
disability determination, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).

At the time of the April 1970 rating decision there was no 
indication of any muscle or nerve damage and the only 
residuals of the shell fragment wound were the two scars.  
There is presently a lack of any current evidence of muscle 
or nerve damage.  As such, the Board will examine the claims 
for residuals of shell fragment wounds to the arm and 
shoulder under the Diagnostic Codes for scars.  

The July 2004 rating decision and prior rating decisions 
evaluated the veteran's residuals of shell fragment wounds of 
the left arm and left shoulder under Diagnostic Code 7804 for 
superficial and painful scars.  The 10 percent evaluation is 
the highest scheduler evaluation possible under this 
Diagnostic Code.  However, a disability evaluation in excess 
of 10 percent may be assigned under Diagnostic Code 7805, 
which evaluates scars based upon limitation of function of 
the part affected. See 38 C.F.R. § 4.118, Diagnostic Code 
7805 (2005).  The Board notes the schedular criteria used to 
evaluate disabilities of the skin were amended during the 
course of this appeal and became effective on August 30, 
2002.  However, as noted above, the veteran's disabilities 
are currently rated at the highest evaluation for the 
Diagnostic Code 7804 and Diagnostic Code 7805 has not 
undergone any significant changes during the pendency of this 
appeal.  

As the scars are on the upper arm and shoulder, the 
appropriate Diagnostic Code for limitation of function is 
Diagnostic Code 5201 providing evaluations for limitation of 
function of the shoulder and arm.  Under 38 C.F.R. § 4.71a, 
Diagnostic Code 5201, a 20 percent evaluation is warranted 
for limitation of arm motion of the major extremity at 
shoulder level.  A 30 percent evaluation is warranted for 
limitation of arm motion of the major extremity when motion 
is limited to midway between side and shoulder level.  A 40 
percent evaluation is warranted when the limitation of motion 
is 25 degrees from the side.  The Board must also consider a 
veteran's pain, swelling, weakness, and excess fatigability 
when determining the appropriate evaluation for a disability 
using the limitation of motion diagnostic codes.  38 C.F.R. 
§§ 4.40, 4.45; See Johnson v. Brown, 9 Vet. App. 7, 10 
(1996); DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Evidence favorable to the veteran's claim for an increased 
evaluation includes the regular treatment for pain and 
weakness chronicled in VA outpatient treatment records and 
progress notes.  Further, the veteran testified he 
experiences pain in his left arm during the BVA hearings in 
February 1983 and May 1999.  In spite of the frequent 
complaints of pain and weakness, there is no objective 
evidence or pathological finding on which to base an 
increased evaluation based on pain.  

There are also some records illustrating slight limitation of 
motion, most often described as mild.  However, these records 
conclude with an impression or diagnosis of degenerative 
cervical lumbar disc disease and/or subacromial bursitis - 
disorders not linked by competent medical evidence to the 
service-connected disorder.  In addition, a November 1999 
Magnetic Resonance Imaging test (MRI) found tendinosis and 
inflammatory changes in the supraspinatus tendon and diffuse 
inflammation in the subacromial-subdeltoid bursa compatible 
with bursitis.  

Evidence of record includes a November 1996 VA examination 
illustrating 180 degrees of flexion, 180 degrees of 
abduction, and 90 degrees of internal and external rotation.  
There was also full elbow extension from 0 to 145 degrees and 
full forearm supination on the left from 0 to 85 degrees.  
The VA examiner concluded with an impression of left shoulder 
impingement syndrome with possible rotator cuff repair.  The 
examiner opined the impingement syndrome was unrelated to the 
shrapnel injury.  An October 2000 VA examination found the 
wounds were well healed and the range of motion about the 
veteran's shoulders was symmetrical and equal.  

The veteran submitted forms used for Family and Medical Leave 
Act (FMLA) purposes in support of his claim.  The FMLA form 
filled out by a VA physician in October 2001 notes pain and 
tenderness in the left shoulder and arm from shrapnel wounds, 
but does not note any limitation of motion.  A similar form 
filled out in November 2003 included limitation of motion, 
however, cited degenerative disc changes in the neck and 
back, degenerative left AC [acromioclavicular] joint 
tenderness, and limitation of motion in neck back and left 
shoulder and indicates 1978 as the commencement of the 
conditions.  The November 2003 form fails to attribute the 
limitation of motion to the residuals of shell fragment 
wounds to the arm and shoulder.  

Of particular significance is the most recent VA examination 
performed in connection with the claims in July 2004.  The 
examiner noted the scars were tender to the touch and also 
recorded some pain and limited stamina after several hours of 
labor.  In spite of this tenderness to the touch, no 
limitation of motion, induration or inflexibility was noted 
on the examination report.

Therefore, while the evidence shows that there is some 
limitation of motion in the left shoulder, VA physicians have 
indicated this is due to the veteran's diagnosis of 
degenerative joint disease and bursitis of the left shoulder.  

The preponderance of the evidence indicates the veteran does 
not meet the criteria for a higher rating under 7805 as there 
is no limitation of motion which can be attributed to 
residuals of the veteran's shell fragment wounds.  Because 
the preponderance of the evidence is against the claim, the 
benefit of the doubt rule does not apply.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 4.3; see Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

In reaching this decision, the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations have been considered, whether or not they were 
raised by the veteran, as required by the holding of the 
Court in Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1).  While 
the veteran submitted letters from his employer citing his 
use of sick leave and noted on his December 1982 appeal that 
he lost a job in 1978 due to his disability, there is 
evidence that the veteran currently is able to work with 
medication and arm support.  Additionally, the FMLA forms 
reveal the leave from work is mainly attributable to the 
degenerative disc disease as opposed to the residuals of the 
shell fragment wound.  The Board finds that the evidence of 
record does not present such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  In the absence of such 
factors, the Board finds that the criteria for assignment of 
an extraschedular evaluation pursuant to 38 C.F.R. § 
3.321(b)(1) are not met.  Bagwell v. Brown, 9 Vet. App. 337 
(1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).


ORDER

An evaluation in excess of 10 percent for residuals of a 
shell fragment wound to the left shoulder is denied.

An evaluation in excess of 10 percent for residuals of a 
shell fragment wound to the left arm is denied.


____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


